Proceeding brought to prove the last will and testament of the decedent, in which proceeding objections to the probate were filed. Order of the Surrogate’s Court of Kings county denying *729the motion of the appellants to direct the proponent executrix herein to comply more fully with the provisions of an order directing the service of a bill of particulars, affirmed, with ten dollars costs and disbursements to the proponent, payable out of the estate. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor JJ., concur.